Case 3:18-cv-00667-CHB-CHL Document 67 Filed 07/29/19 Page 1 of 2 PageID #: 734




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION

   WEST AMERICAN INSURANCE                             )
   COMPANY, et al.,                                    )
                                                       )   Civil Action No. 3:18-CV-667-CHB
             Plaintiffs,                               )
                                                       )
   v.                                                  )     ORDER OF DISMISSAL OF
                                                       )         DEFENDANTS PEAK
   PEAK CONSTRUCTION, INC., et al.,                    ) CONSTRUCTION, INC., ST. FRANCIS
                                                       )  SCHOOL, INC., AND K. NORMAN
             Defendants.                               )         BERRY ASSOCIATES,
                                                       )    ARCHITECTS, PLLC, WITH
                                                       )              PREJUDICE

                                          ***    ***    ***   ***
        This matter is before the Court on the Joint Motion to Dismiss with Prejudice [R. 66]

 filed by Plaintiffs along with Defendants Peak Construction, Inc.’s, St. Francis School, Inc.’s,

 and K. Norman Berry Associates, Architects, PLLC. Having reviewed the Motion, and the

 Court being otherwise sufficiently advised,

        IT IS HEREBY ORDERED as follows:

        1.        Plaintiffs’ and Defendants Peak Construction, Inc.’s, St. Francis School, Inc.’s,

 and K. Norman Berry Associates, Architects, PLLC’s, Joint Motion to Dismiss with Prejudice

 [R. 66] is GRANTED.

        2.        Plaintiffs’ claims against Defendants Peak Construction, Inc., St. Francis School,

 Inc., and K. Norman Berry Associates, Architects, PLLC, are DISMISSED WITH

 PREJUDICE and each party shall bear its own fees and costs.

        3.        All claims having been resolved, see [R. 50, R. 51, R. 52, R. 53, R. 54, R. 55,

 R. 56], this matter is DISMISSED WITH PREJUDICE as to all defendants, all dates and



                                                  -1-
Case 3:18-cv-00667-CHB-CHL Document 67 Filed 07/29/19 Page 2 of 2 PageID #: 735




 deadlines are hereby VACATED, and this matter is STRICKEN from the Court’s active

 docket.

           4.     Defendant St. Francis School, Inc.’s, Motion to Dismiss [R. 46] is DENIED as

 moot.

           This the 29th day of July, 2019.




 cc:       Counsel of Record




                                                -2-
